FILED
                            NOT FOR PUBLICATION                             MAR 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DEWEY DERALD GULLICK,                            No. 10-15409

               Petitioner - Appellant,           D.C. No. 3:07-cv-08131-JWS

  v.
                                                 MEMORANDUM *
BOCK, Deputy Warden; STATE OF
ARIZONA ATTORNEY GENERAL,

               Respondents - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    John W. Sedwick, District Judge, Presiding

                             Submitted March 8, 2011 **


Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Arizona state prisoner Dewey Derald Gullick appeals pro se from the district

court’s dismissal of his 28 U.S.C. § 2254 habeas petition as untimely. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gullick contends that the district court erred by denying equitable tolling of

AEDPA’s one-year statute of limitations. In light of Gullick’s ability to file other

petitions, represent himself at a hearing, and the reports on his mental condition

during the relevant time period, Gullick has failed to demonstrate that his mental

condition caused his untimely filing. See Gaston v. Palmer, 417 F.3d 1030, 1034-

35 (9th Cir. 2005), modified on other grounds, 447 F.3d 1165 (9th Cir. 2006).

Further, any inadequate assistance Gullick received from other inmates is not an

extraordinary circumstance that warrants equitable tolling. See Chaffer v. Prosper,

592 F.3d 1046, 1049 (9th Cir. 2010) (per curiam).

      Finally, Gullick contends that, because the state courts incorrectly denied his

state petitions as untimely, statutory tolling renders his federal petition timely.

When a post-conviction petition is untimely under state law, that is the end of the

matter for statutory tolling purposes. See Pace v. DiGuglielmo, 544 U.S. 408, 414,

417 (2005).

      AFFIRMED.




                                            2                                     10-15409